United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2565
                                  ___________

Jack Combs,                            *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Minnesota.
R. R. Donnelley & Sons Company,        *
doing business as Parcel Shippers      *     [UNPUBLISHED]
Express, Inc.,                         *
                                       *
                   Appellee.           *
                                  ___________

                            Submitted: May 10, 2004

                                 Filed: May 17, 2004
                                  ___________

Before MURPHY and FAGG, Circuit Judges, and GOLDBERG,* Judge of the United
      States Court of International Trade.
                                   ___________

PER CURIAM.

      Jack Combs worked as a truck driver for R.R. Donnelley & Sons Company.
In June 2001, the dispatcher informed Combs he would be operating a dump truck the
next week. Combs refused, stating he did not feel comfortable doing so, and the


      *
       The Honorable Richard W. Goldberg, Judge of the United States Court of
International Trade, sitting by designation.
dispatcher terminated him, stating he was “tired of his attitude.” The dispatcher also
claimed he fired Combs because he had a history of late deliveries. Combs brought
this lawsuit against R.R. Donnelley for retaliation, stating he was fired for refusing
to violate a regulation that required him to have experience and training he lacked.
Combs also brought a defamation claim based on the filing of a termination form
temporarily containing an incorrect statement that Combs had engaged in
unauthorized use of company funds.

      The district court** granted summary judgment for R.R. Donnelley concluding
Combs failed to establish a prima facie case of retaliation. The court found it was
undisputed that Combs did not inform the dispatcher he did not want to drive the
dump truck because he would be violating a regulation, and thus, Combs failed to
generate a genuine issue of material fact on whether his protected activity caused his
termination. See Kunferman v. Ford Motor Co., 112 F.3d 962, 965 (8th Cir. 1997)
(applying Minnesota law). Regarding the defamation claim, the court found no
evidence of harm from the temporarily incorrect termination form.

       On appeal, Combs argues there was a genuine issue of material fact on his
retaliation claim because his statement to R.R. Donnelley that he would “call up [the]
DOT” sufficiently articulates his good faith belief that his operation of the dump
truck would violate federal DOT regulations. Viewing the statement in the light most
favorable to Combs, we conclude the statement is too vague to put R.R. Donnelley
on notice that Combs believed his operation of the dump truck violated the law.
Thus, the district court properly granted summary judgment on Combs’s retaliation
claim.




      **
        The Honorable Ann C. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-
       Combs also contends the district court should not have granted summary
judgment on his defamation claim. Combs argues the termination notice was not
protected by a qualified privilege because R.R. Donnelley failed to conduct an
investigation. We agree with the district court that Combs’s defamation claim fails
as a matter of law because he presented no evidence that the termination notice
harmed his reputation or lowered him in the estimation of the community. See
Kuechle v. Life’s Companion P.C.A., 653 N.W.2d 314, 218 (Minn. Ct. App. 2002).
Indeed, Combs does not argue otherwise.

     We thus affirm the district court’s grant of summary judgment to R.R.
Donnelley.
                   ______________________________




                                        -3-